Appellant appeals from an order of a majority of the full Industrial Board awarding appellee compensation for injuries sustained as the result of an accident arising out of and in the course of his employment by appellant.
The only reason urged by appellant for a reversal of the award from which this appeal is taken is, that there is a complete lack of evidence to show that at the time of the happening of the accident resulting in this injury for which appellee was awarded compensation, he was in the employ of appellant.
Appellant's contention is not sustained by the record. We have carefully examined all the evidence submitted before the Industrial Board upon the hearing of this cause, and find it sufficient to sustain the finding of facts upon which the award is based.
The award of the full Industrial Board is affirmed, with the statutory penalty of five per cent.
 *Page 1